Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Takanashi (JP 2020-127852A) in view of Drabing et al (DE3737987A)
As to claim 1, Takanshi discloses a wafer test device as shown in figures 1-2 and 4 comprising: a first laminate structure (26A) including a first pad (28A); a second laminate structure (26B) arranged to interface with a microcircuit (SWP) of the wafer (SW), the second laminate structure including a second pad ( U-shape of terminal “28B”); and  compliant layer  (a plastic housing “30ai”) between the first laminate structure and the second laminate structure,wherein and a coil spring (28s) within the-compliant layer (30ai) that is soldered to the first pad (28A) of the first laminate structure on a first side of the spring and is soldered to the second pad (28B)  of the second laminate structure (26B) on a second side, opposite the first side, of the spring (28S). Takanashi does not mention about the compliant layer including an elastomer that exhibits compliance within a limited range of movement.
	Drabing et al teach  rubber or plastic can be used as the elastomer material.
	It would have been obvious for one of ordinary skill in the art to consider the compliant layer (plastic housing (30ai)) in the device of Takahashi includes elastomer material as taught by Drabing et al for the purpose of providing the flexibility during the test in order to protect the device under test from  damaging. 
As to claim 11, the apparatus of Takanashi in view of  Drabing et al as recited in claim 1 performs the method steps as recited in claim 11.
As to claims 4 and 14, Takanashi in view of Drabing et al disclose the wafer test device  as mentioned in claim 1 but do not mention about the first pad of the first laminate structure and
the second pad of the second laminate structure are gold-plated pads such that the spring is
soldered to the gold-plated pad of the first laminate structure on the first side and is soldered
to the gold-plated pad of the second laminate structure on the second side. 
 	It would have been obvious for one of ordinary skill in the art to have the first and second pads of the first and second laminated structures are plated with gold for the purpose of providing good conductivity and good protection for wearing out. Furthermore, it is also well-known that gold is used as a coating in the electronic devices due to its good conductivity.
	As to claims 5 and 15, Takanashi in view of Drabing et al disclose the wafer test device  as mentioned in claim 1 including a tester (24) but do not explicitly mention  about  the test apparatus being configured to generate test patterns that are applied to the microcircuit. 
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider that the tester (24)  of Takanashi in view of Drabing et al electrically coupled to the first laminate structure (26A) for the purpose of providing test patterns to the wafer under test and receiving the test results.
As to claims 6 and 16, Takanashi in view of Drabing et al disclose a wafer test device as mentioned in claims 1,5,11 and 15. Takanashi in view of Drabing et al do not explicitly mention about floating pins configured to couple the test apparatus to the first laminate structure (68) through transmission path (18wa) as shown in figure 3.However, it appears that the transmission path (18wa) are for coupling the test apparatus to the first substrate, therefore these cables are qualified as floating pins.
As to claim 7 and 17 Takanashi in view of Drabing et al disclose a wafer test device as mentioned in claims 1,5,11 and 15 but  do not explicitly mention  rigid probes  configured to couple the microcircuit (SWP) to the second laminate structure (26B). 
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider that  a lower part of the  second pad ( U-shape of terminal “28B”) coupled to the microcircuit (SWP) are rigid probes since these lower parts of the second pads are used to make contact with the micro circuit (SWP) for performing the test 
As to claims 8 and 18, in the device of Takanashi in view of Drabing et al , it appears that the rigid probes  are spaced such that each rigid probe  couples with a solder bump of the microcircuit (SWP) in order for the probes make proper contact with solder bumps of the microcircuit (48) in order
As to claims 9-10 and 19-20, Takanashi in view of Drabing et al disclose a wafer test device as mentioned in claims 1,5,11 and 15. Takanashi in view of Drabing et al do not explicitly mention the elastomer of the compliant layer (30a) exhibits compliance in a particular range of movement and exhibits rigidity beyond the range of movement as recited in claims 9 and 19 and about a material of the elastorner (30ai) determines the particular range of movement as recited in claim 10 and 20. However, it would have been obvious and well known in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize the selection of a material of the elastomer (30ai) is important for the purpose of determining a particular range of movement and also to recognize that the elastomer of the compliant layer (30ai) in the device of Takanashi in view of Drabing et al has to exhibit compliance in a particular range of movement and exhibits rigidity beyond the range of movement for the purpose of avoiding damaging the test contact  of the wafer under test (SW).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/
Primary Examiner, Art Unit 2867